Citation Nr: 1738639	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from December 1950 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In December 2013 the Veteran testified at a Decision Review Officer (DRO) hearing.  The Veteran and his spouse also testified before the undersigned in a June 2017 videoconference hearing.  Transcripts of these hearings are associated with the record.  During the June 2017 hearing, the undersigned advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 (a) (2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities preclude the physical acts required for substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) and such service-connected disabilities impose sufficient physical limitations to preclude substantially gainful employment.  The Veteran is service-connected for peripheral neuropathy, right upper extremity, rated as 30 percent disabling; peripheral neuropathy, left upper extremity, rated as 20 percent disabling; neuropathy, right lower extremity, rated as 20 percent disabling; neuropathy, left lower extremity, rated as 20 percent disabling; dermatitis, rated as 10 percent disabling; constipation, rated as 10 percent disabling; and status post left femur gunshot wound, exostosis femoral shaft, degenerative joint disease, rated as noncompensable.  His combined disability evaluation is 80 percent.

The Veteran contends, and testified before the undersigned, that his service-connected disabilities, namely the neuropathies, prevent him from securing a substantially gainful occupation.  The Veteran and his spouse testified as to him being in automobile accidents in 2015 and 2016 as he could not control the vehicle/feel the brake pedal due to his neuropathies.  The Veteran and his spouse also testified as to him holding on to something while walking, using a cane, tripping, dropping things, knocking things over, and his dependence on his spouse for transportation.

The Veteran reported in his June 2011 application for a TDIU that his peripheral neuropathy prevented him from securing or following any substantially gainful occupation.  He noted that he last worked full-time in May 2002 and became too disabled to work in 2010.  He reported that he had worked in security.  He stated that in 2010 the neuropathy became severe to the point that he had difficulty standing too long and walking up and down stairs; his balance was also affected.  He and his spouse further testified that because of the problems with his upper extremity he is no longer able to use a computer.  

The Veteran's spouse submitted a statement in August 2011, attesting to his inability to find work due to being accident-prone, that he could get hurt, and did not have a lot of stamina.

The Veteran was afforded a VA-contracted examination in August 2011 in which he reported that his balance was affected, causing him to fall if not really careful, and his ability to stand, walk, and go up and down stairs was slowed.  He also reported that he could not stand for very long, tended to drop things, and knock things over.  The examiner stated that the Veteran's service-connected disabilities affected his ability to perform physical activities such as heavy lifting and carrying, walking, and prolonged periods of standing; the conditions did not affect his ability to perform sedentary activities.

The Veteran also testified at his December 2013 DRO hearing that he was working security at a hospital in 2003 when he fell on the graveyard shift and hit his head.

The Veteran stated in his June 2014 formal appeal, VA Form 9, that he stopped working because of his inability to continue to do the walking required on his job.  He stated that with his neuropathy affecting his whole nervous system, there was no way he could hold any kind of job.


After careful review of the record, the Board finds the Veteran experiences functional limitations due to service-connected neuropathies that preclude substantially gainful employment.  To the extent that the record suggests that the Veteran could perform the requirements of employment in a sedentary environment, the Board finds that such employment in this case would be no more than marginal given that there is no indication that he has the required experience for such employment, and that he is no longer able to use a computer.  Moreover, having previously worked in security, involving patrols, and the symptoms he experiences from his neuropathies (tripping, falling, an inability to drive, dropping and knocking over things, and a general lack of coordination in both his hands and feet) would place excessive restrictions on finding adequate employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal).

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that the Veteran is unable to perform the physical acts required for substantially gainful employment due to his service-connected disabilities.  Accordingly, TDIU is granted.


ORDER

TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


